UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7069


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRON MCRAE SIMON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00300-LMB-1)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Derron McRae Simon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derron McRae Simon appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) motion for a sentence reduction. “We review a district court’s decision

[whether] to reduce a sentence under § 3582(c)(2) for abuse of discretion and its ruling as

to the scope of its legal authority under § 3582(c)(2) de novo.” United States v. Mann, 709

F.3d 301, 304 (4th Cir. 2013). Our review of the record reveals no error. The court clearly

understood its authority to reduce Simon’s sentence, but the court declined to grant a

reduction based on its review of the 18 U.S.C. § 3553(a) factors.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2